     Case 1:20-cv-00618-NONE-SKO Document 30 Filed 04/07/21 Page 1 of 3



1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9

10                                                        Case No. 1:20-CV-00618-NONE-SKO
      ESMELING L. BAHENA,
11

12                         Plaintiff,                     ORDER SETTING SETTLEMENT
                                                          CONFERENCE
13           v.
14    DAVID ROHRDANZ, ET AL.,
15                         Defendants.
16

17          Plaintiff is a prisoner proceeding pro se in this civil rights action pursuant to 28 U.S.C. §

18   1983. The court has determined that this case will benefit from a settlement conference.

19   Therefore, this case will be referred to Magistrate Judge Erica P. Grosjean to conduct a settlement

20   conference on May 6, 2021 at 10:00 a.m. The settlement conference will be conducted by via

21   videoconference, through the Zoom program, with said information provided at a later date and

22   time. The court issued the necessary transportation order on April 7, 2021.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. A settlement conference has been set for May 6, 2021, at 10:00 a.m. before Magistrate

25                Judge Erica P. Grosjean.

26          2. The manner of the parties’ appearance at the settlement conference may be amended

27                to reflect the court’s policies at the time of the settlement conference related to the

28
                                                          1
     Case 1:20-cv-00618-NONE-SKO Document 30 Filed 04/07/21 Page 2 of 3



1                 COVID-19 pandemic.

2             3. A representative with full and unlimited authority to negotiate and enter into a binding

3                 settlement shall attend in person.1

4             4. Those in attendance must be prepared to discuss the claims, defenses and damages.

5                 The failure of any counsel, party or authorized person subject to this order to appear in

6                 person may result in the imposition of sanctions. In addition, the conference will not

7                 proceed and will be reset to another date.

8             5. Defendant shall provide a confidential settlement statement no later than April 29,

9                 2021, to the following email address: epgorders@caed.uscourts.gov. Plaintiff shall

10                mail his confidential settlement statement, clearly captioned “Confidential Settlement

11                Conference Statement,” Attn: Magistrate Judge Erica P. Grosjean, United States

12                District Court, 2500 Tulare Street, Room 1501, Fresno, CA, 93721, so that it arrives

13                no later than April 29, 2021. Parties shall also file a Notice of Submission of

14                Confidential Settlement Conference Statement (See Local Rule 270(d)).

15                Settlement statements should not be filed with the Clerk of the Court nor served on

16                any other party. Settlement statements shall be clearly marked “confidential” with

17                the date and time of the settlement conference indicated prominently thereon.

18                The confidential settlement statement shall be no longer than five pages in length,

19                typed or neatly printed, and include the following:

20

21
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
22   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
23   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
25
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
27   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                 2
     Case 1:20-cv-00618-NONE-SKO Document 30 Filed 04/07/21 Page 3 of 3



 1               a. A brief statement of the facts of the case.

 2               b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 3                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

 4                  prevailing on the claims and defenses; and a description of the major issues in

 5                  dispute.

 6               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

 7                  trial.

 8               d. The party’s position on settlement, including present demands and offers and a

 9                  history of past settlement discussions, offers, and demands.

10               e. A brief statement of each party’s expectations and goals for the settlement

11                  conference, including how much a party is willing to accept and/or willing to pay.

12               f. If the parties intend to discuss the joint settlement of any other actions or claims

13                  not in this suit, give a brief description of each action or claim as set forth above,

14                  including case number(s) if applicable.

15         6. The Clerk of the Court is directed to serve a copy of this order on the Litigation

16               Coordinator for the Salinas Valley State Prison via email.

17
     IT IS SO ORDERED.
18

19      Dated:     April 7, 2021                                  /s/
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                        3
